Citation Nr: 0920507	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  01-00 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran and M.L.


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1978 to July 1981 
and from April 1982 to April 1984. 

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

This matter was previously before the Board in January 2006.  
At that time, the tinnitus claim was denied.  The Veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In a March 2007 Order, the 
Court vacated the January 2006 Board decision which denied 
tinnitus and remanded the matter back to the Board consistent 
with the parties' Joint Motion for Remand (Joint Motion). 

In addition to the tinnitus claim, the issue of entitlement 
to service connection for schizophrenia was also before the 
Board for consideration in January 2006.  A remand was 
ordered to obtain an examination.  Additionally, the Board 
found that the Veteran had initiated an appeal on a claim of 
entitlement to an increased rating for PTSD, for which no 
statement of the case had been issued.  Accordingly, the 
January 2006 remand also addressed that issue.  However, a 
subsequent rating decision in October 2008 granted service 
connection for schizophrenia with PTSD, and assigned the 
maximum 100 percent evaluation dating back to the beginning 
of the rating period on appeal.  As such award constitutes a 
complete grant of the benefits sought, those issues are fully 
resolved and are no longer in appellate status.  Thus, only 
one issue remains for consideration at this time, as 
indicated on the title page of this decision.




FINDING OF FACT

Credible lay evidence provided by the Veteran establishes 
chronicity and continuity of symptoms of tinnitus beginning 
in service.


CONCLUSION OF LAW

Tinnitus was incurred in active service. 38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.303 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for bilateral 
tinnitus.  He contends that he has had ringing in the ears 
since his time in the United States Navy working as a 
repairman in the boiler rooms of missile destroyer ships.  

For service connection, the record must contain (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury. In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a). See also Pond v. West, 
12 Vet. App. 341, 346 (1999).

The evidence in this case supports the Veteran's claim.  
While service records do not show treatment for ringing in 
the ears, the Veteran's Form DD-214 confirms his in-service 
military occupational specialty of electrical/mechanical 
equipment repairman.  Personnel records also confirm service 
aboard the U.S.S. Goontz, U.S.S. Dudgeon, and the U.S.S. 
Dickson.  

The April 2004 rating decision which granted hearing loss, 
but denied tinnitus, conceded that the Veteran was exposed to 
acoustic trauma from his job in the boiler rooms while on 
active duty.  Thus, the question is not whether the Veteran 
experienced in-service noise exposure.  The question is 
whether there is current tinnitus that is causally connected 
to the in-service noise exposure.

Throughout the course of this appeal, the Veteran has 
consistently described ringing in his ears since service.  
Indeed, at his September 2005 hearing before the undersigned, 
the Veteran stated that first began to experience high 
pitched ringing in his ears during service; he equated the 
sound to that of the steam turbine noise he was exposed to in 
the boiler rooms.  When asked about in-service hearing 
examinations, the Veteran testified that he told an examiner 
about the ringing in his ears but that it was never written 
down.  He further stated that he was eventually afforded 
double hearing protection near the end of his active duty, 
but only after single protection proved to be fairly useless.  
These credible statements clearly date the tinnitus symptoms 
to his time of service, since he was discharged in 1984.

The Veteran also reported working as a general 
laborer/construction post-service, and that during his 
employment he was required to wear hearing protection.  See 
Hearing Transcript, September 2005, pp. 23.  These assertions 
are consistent with statements made at a VA audio 
examination, during which the Veteran again reported that he 
had been exposed to some post-service civilian noise but that 
he faithfully wore hearing protection when necessary. 

In March 2004, the Veteran was afforded a VA audio 
examination.  The examiner noted the Veteran's reported 
history of tinnitus, and stated that he currently 
"experiences moderate to severe, bilateral, constant 
tinnitus that [the Veteran] attributes...to exposure to 
military noise."  While noting that the Veteran had given 
"plausible" explanations regarding his tinnitus and hearing 
loss, the examiner opined that it was at least as likely as 
not that the hearing loss was related to service; he reached 
the opposite conclusion with respect to the tinnitus claim, 
stating that it was less likely than not that the current 
tinnitus is related to service.  His rationale was based on 
the lack of post-service evidence documenting complaints of 
tinnitus.  Pursuant to this opinion, the RO granted the 
Veteran's claim for hearing loss, but denied his claim for 
tinnitus.  

As noted above, in September 2005, the Veteran was afforded a 
hearing before the undersigned.  With respect to the issues 
of chronicity and continuity, he provided testimony that was 
entirely consistent with his written statements in the claims 
folders.  In other words, he continued to assert that he has 
had ringing in his ears since his service aboard ships in the 
United States Navy.  He claims that the ringing has been 
constant since service.  To that extent, the Veteran 
testified that, even now, when he "holds his hands over his 
ears...at night, it sounds just like [sic] high pitched 
turbines..."  See Hearing Transcript, September 2005, p. 22.  

While these claims by the Veteran regarding the symptoms he 
has experienced over the years are not medical evidence, they 
are perfectly credible lay statements establishing the 
continuity of the Veteran's tinnitus symptoms since service.  
The Court has emphasized that "symptoms, not treatment, are 
the essence of any evidence of continuity of symptomatology," 
Savage v. Gober, 10 Vet.App. 488, at 496 (citing Wilson v. 
Derwinski, 2 Vet.App. 16, 19 (1991)), and has held that lay 
testimony regarding observations of symptoms "may provide 
sufficient support for a claim of service connection, and it 
is error for the Board to require medical evidence to support 
that lay evidence."  See Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed.Cir.2006) (Board erred in finding that lay 
evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence); Harvey v. Brown, 6 
Vet.App. 390, 393 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494 (1992).  The Board finds that the Veteran's 
testimony in this regard is credible.  It is consistent with 
the circumstances of his service.

Therefore, when examined as a whole, the evidence of record 
certainly establishes that the Veteran was exposed to noise 
during service and has experienced ringing in his ears, now 
characterized as tinnitus, ever since.  VA examination 
discusses the Veteran's tinnitus contemporaneously with 
discussion of his noise exposure.  To the extent that the VA 
examiner provided a negative opinion, it is noted that his 
rationale was primarily based upon the lack of post-service 
evidence documenting complaints of tinnitus.  However, as 
noted above, both chronicity and continuity of tinnitus 
symptomatology has been established throughout the Veteran's 
credible statement and testimony.  Therefore, the evidence of 
record is sufficient to establish that the Veteran's 
currently diagnosed tinnitus is causally connected with his 
noise exposure during service.  As such, service connected is 
warranted under 38 C.F.R. § 3.303.

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.


ORDER

Entitlement to service connection for bilateral tinnitus is 
granted.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


